Citation Nr: 1100702	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a claimed right hand 
disorder involving the index and middle fingers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1987 to February 
1992.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the RO.

In September 2007, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge; a transcript of 
this hearing is associated with the claims file.  

The Board remanded the case to the RO for additional development 
of the record in October 2008.


FINDINGS OF FACT

1.  The Veteran is shown to have suffered a right hand avulsion 
injury to the right index and middle fingers due to a 
sledgehammer blow during service.

2.  The Veteran is found to have presented credible statements of 
having had right index and middle finger pain and other related 
manifestations since sustaining the injury to her hand in 
service.

3.  The currently demonstrated arthralgia of the right index and 
middle finger is shown as likely as not to be due to the trauma 
suffered to the Veteran's right hand during active service. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by s arthralgia of the right index and 
middle finger is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The September 2004 letter provided the Veteran with notice of 
VA's duties to notify and assist him in the development of his 
claim consistent with the law and regulations outlined 
hereinabove.  

In this regard, this letter informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim for service connection, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claim.  

While he did not receive timely (i.e., pre-decisional) notice 
regarding disability ratings and effective dates of awards, he 
had ample opportunity to respond after such notice was ultimately 
given (in March 2006); significantly, such notice is not critical 
unless service connection is granted.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records have been associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  He was afforded a VA examination.

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.


Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Lay evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Analysis

The service treatment records show that, in December 1990, the 
Veteran sustained a right hand injury when it was struck by a 
sledgehammer.  This was described as a crush-type injury 
involving the dorsal aspect of the right index finger to the PIP 
joint.  She was noted to have a superficial avulsion injury with 
pain and tenderness of the right index and middle fingers and a 
decreased range of motion secondary to pain.  

The X-ray studies performed in service revealed no evidence of a 
fracture.  She was given Motrin and advised to keep the area 
clean and dry.  She was also given a splint and instructed not to 
use her hand for seven days.  A follow-up record of treatment 
showed that the dressing was changed with no showing of edema or 
erythema.  The assessment was that of abrasion. 

A March 1991 redeployment service examination was negative for 
complaints, findings or diagnosis referable to a right hand or 
finger condition.  An evaluation of the upper extremities was 
noted to have been normal.

The submitted private treatment records dated from 1993 to 2001 
contain no complaint, finding or diagnosis referable to a right 
hand or index or middle finger condition.

The VA treatment records show that the Veteran had some right 
hand complaints that included tingling in her hands and fingers.  
See October 2004 and April 2006 VA treatment records.

At the September 2007 hearing, the Veteran testified that she 
suffered an injury from sledgehammer blow in service and 
sustained an avulsion of the index and middle fingers that went 
down to the muscle and bone level.  She stated that the tendons 
were visible but the injury was not sutured due to the 
possibility of infection.  She noted having no current bone 
deformity but experiencing occasional tingling and a lot of 
swelling.  She reported having problems with her fingers that 
interfered with activities.  

In November 2008, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims file and electronic records and 
recorded pertinent aspects of the Veteran's medical history.  The 
Veteran reported being given occupational therapy after the 
injury that was very painful.  Her current complaints were those 
of pain, swelling, redness and warmth of the fingers with 
overuse.  

The VA X-ray studies of the right index finger were normal.  The 
diagnosis was that of arthralgia of the right index and middle 
fingers residual to crush injury, causing significant functional 
limitations in the dominant right hand due to pain.

In a March 2009 addendum to the VA examination report, the 
examiner noted that the earlier report failed to offer an opinion 
as to the likely etiology of the right index and middle fingers 
condition.  After reviewing the record and the prior examination 
report, the examiner opined that it was less likely than not that 
the Veteran's current right hand condition involving the index 
and middle fingers was related to or was caused by the right hand 
injury sustained in service.  

The rationale was that that, while the injury was listed as a 
"crush" injury to the right hand due to a sledgehammer blow, 
the medical records documented a superficial avulsion of the skin 
on the dorsum of the index finger with intact neurovascular 
function and decreased range of motion of the index finger 
secondary to pain.  There was no mention of soft tissue swelling 
or any gross evidence of major trauma to the fingers.  The X-ray 
studies showed no fracture deformity.  

The examiner also noted that the follow-up record contained no 
complaints or functional problems of the fingers, other than 
pain.  Subsequent service treatment records did not mention 
sequelae of that injury on the redeployment examination.  

The other treatment records did not document treatment for right 
hand and finger problems until 2008.  The examiner stated that it 
was very unlikely that a crush injury that resulted only in a 
superficial skin abrasion without evidence of neurovascular 
compromise or bone fracture in 1990 would have caused the onset 
of weakness and pain in the affected hand 20 years later absent 
signs of residual sequelae in the intervening years or evidence 
of traumatic arthritis on current X-ray examination.  

On this record, the Board finds that there is no evidence of 
continuing symptomatology.  Subsequent to service, there was no 
reference to right hand or index or middle finger disorder until 
several years after service.

The fact that a right hand disorder involving the index and 
middle fingers is not shown in post-service treatment records 
until many years after separation from service is a factor that 
weighs against a claim of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to credible assertions of continuing symptoms, the 
Veteran opines that her finger problems are the result of the 
injury in service.  The record in this regard shows that the 
Veteran trained as a practical nurse and served in this capacity 
during service.  

Thus, her testimony must be viewed as being both competent and 
credible as to her current disability and its likely cause.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau, supra.

Thus, on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran currently is 
experiencing arthralgia of the right index and middle fingers 
that as likely as not is the residual of the injury sustained in 
service.  

Significantly, the Board finds no showing of another right hand 
or finger condition to which her manifestations since service can 
be attributed. 

In resolving all reasonable doubt in the Veteran's favor, service 
connection for the residual arthralgia due to an avulsion injury 
of the right index and middle fingers is warranted.  



ORDER

Service connection for arthralgia due to an avulsion injury 
involving the right index and middle fingers is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


